                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              CENTRAL DIVISION



 UNITED STATES OF AMERICA,
               Petitioner,                              No. 17-CV-3087-LRR
 vs.                                                           ORDER
 RICHARD GROTE,
               Respondent.
                                 ____________________
       This matter is before the court on the court’s November 29, 2018 Order (docket
no. 21) requiring Respondent to appear on January 24, 2019, at 2:00 p.m. at the United
States Courthouse, Courtroom 1, 111 Seventh Avenue SE, Cedar Rapids, Iowa to show
cause why he should not be held in contempt and subjected to fines and/or imprisonment
for failure to comply with the court’s March 23, 2018 Order (docket no. 14). Respondent
failed to appear as ordered on January 24, 2019, at 2:00 p.m. and continues his
noncompliance with the court’s March 23, 2018 Order.
       The court finds Respondent, Richard Grote, in civil contempt of the court’s Orders
dated October 19, 2017 (docket no. 3), November 28, 2017 (docket no. 8) and March 23,
2018. The court determines that Respondent is subject to a monetary sanction of $25 per
day, from and including the date of this Order, until such date and time he complies with
the IRS summons and court order requiring the production of the documents sought in the
summons.
       IT IS HEREBY ORDERED that Richard Grote is found in civil contempt for his
failure to comply with this court’s Orders.
       IT IS FURTHER ORDERED that Richard Grote shall immediately produce to
the United States the required financial records as set forth in the IRS summons dated
January 23, 2017.
          IT IS FURTHER ORDERED that Richard Grote shall be sanctioned with a
monetary fine of $25 per day, payable to the Clerk of the Court, from and including the
date of this Order, until such date he produces all of the required records to the United
States.
          IT IS FURTHER ORDERED that the United States serve Richard Grote with
this Order and that the United States file a status report indicating whether respondent
complied no later than 60 days after this Order is entered.
          IT IS FURTHER ORDERED that, in the event Richard Grote does not comply
with this Order, a Status Hearing on this matter is set for Thursday, April 4, 2019 at 1:30
p.m. in Courtroom 1, United States Courthouse, 111 Seventh Avenue SE, Cedar Rapids,
Iowa, 52401. If, at that time, the required records are not produced, the United States
may propose additional remedies, including but not limited to arrest and/or incarceration
of Richard Grote until such time as he complies with this court’s orders. All parties,
including Richard Grote, must appear in person at the Status Hearing.
          IT IS SO ORDERED.
          DATED this 25th day of January, 2019.




                                              2
